IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20955
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SERGIO DENIS CASTRO-GOMEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-01-CR-90-1)
                      --------------------
                          June 20, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Sergio Denis Castro-Gomez was convicted by

a jury of harboring illegal aliens, and aiding and abetting, in

violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and 18 U.S.C. § 2.

Castro appeals his conviction on the contention that the district

court reversibly erred by refusing to give his requested jury

instruction on the affirmative defense of duress.   He argues that

the district court abused its discretion in refusing to give the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
proposed instruction because the evidence adduced at trial was

sufficient to prove each of the elements of a duress defense.

       Castro, a Honduran national, was smuggled into this country.

When he could not pay his smuggling fee, he was made to assist in

the daily operations of the smuggling enterprise to work off his

fee.   As part of his duties, Castro was charged with security of an

apartment in which many aliens were housed.          Anytime there was a

knock on the door, Castro hid the other aliens in a closet or

bathroom to prevent detection of the smuggling enterprise by anyone

who was not involved in it.        In connection with his indenture,

however, Castro was afforded free access to a telephone and was

allowed, on rare occasion, to leave the apartment unaccompanied and

go to a nearby gas station.

       Our review of the record evidence convinces us that Castro did

not present sufficient facts to demonstrate that he was under any

unlawful threat of present, imminent, and impending death or

serious   bodily   injury,   or   that   he   had   no   reasonable   legal

alternative to violating the law.        See United States v. Posada-

Rios, 158 F.3d 832, 873-74 (5th Cir. 1998).         Accordingly, we hold

that the district court did not abuse its discretion in refusing to

instruct the jury on the affirmative defense of duress.         See id. at

875.

AFFIRMED.




                                    2